DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   HECTOR L. PINTOS-TONCOPI,
                           Appellant,

                                    v.

                        ALBA J. BASTARDO,
                             Appellee.

                              No. 4D20-2467

                              [June 10, 2021]

   Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Maxine Cheesman, Judge; L.T. Case
No. 50-2019-DR-010189-XXXX-MBFA.

  Ronald L. Bornstein of Law Office of Scott Glassman, P.A., West Palm
Beach, for appellant.

    Ralph T. White of the Law Office of R.T. White, Palm Beach Gardens,
for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.